Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2nd September 2020 is being considered by the examiner.
Reasons For Allowability
	Referring to the applicant’s remarks pages 5-12 and amendments, both filed on 23rd July 2021, to independent claims 1**, 5** and 7**, the prior art of record, Wu et al (US 2019/0349307 A1), does not anticipate the followings:

    PNG
    media_image1.png
    391
    645
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    332
    638
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    545
    648
    media_image3.png
    Greyscale

are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Luo et al, US 2016/0150488 A1: an uplink power control method, comprising : optimizing uplink power control parameters of multiple cells according to a key performance indicator (KPI) model, wherein the KPI model is used to indicate a mapping relationship between the uplink power control parameters of the multiple cells and at least one KPI of a network on which the multiple cells are located; and performing uplink power control on user equipment in the multiple cells according to the uplink power control parameters of the multiple cells, wherein the at least one KPI is multiple KPIs, and the creating a first optimization model according to the KPI model comprises determining the uplink power control parameters of the multiple cells as optimization variables of the first optimization model; and determining a minimum weighted value of the multiple KPIs as an optimization target of the first optimization model, and that the uplink power control parameters of the multiple cells comprise an uplink power control reference value of each cell of the multiple cells, and an uplink path loss compensation factor of each cell.
2. Charzinski et al, US 8,027,261 B2: tracking network parameters of a communications network comprises first optimizing a link cost metric without taking into account error situations and if a criterion for scheduled network operation is not then satisfied, then optimizing the metric taking into account error situations.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        26th July 2021